              Case 1:19-cr-00134-LAP Document 91 Filed 07/27/21 Page 1 of 1




                                            The Law Office of
                                         Bertram C. Okpokwasili
                                       201 Montgomery Street, 2nd Fl, Suite 263
                                              Jersey City, N.J. 07302
                                            Telephone: (201) 771-0394
                                               Fax: (201) 839-3352
    Bertram C. Okpokwasili, Esq.*
    Email: Bertram@bcolawfirm.com
    _____________
    * Member of the New York Bar and New Jersey Bar

    BY EMAIL                                                              July 26, 2021

    The Honorable Loretta A. Preska
    United States District Court
    Southern District of New York
    500 Pearl Street
    New York, New York 10007

                    Re: United States of America v. Augustine Hernandez Diaz
                                 Docket No. 1:19-cr-00134-(LAP)
    Dear Judge Preska:

            Defense counsel respectfully submits to the Court this request to adjourn the August 10,
    2021 sentencing in the above referenced matter to September 14, 2021 or to a date soon thereafter
    that is convenient for the Court’s schedule. My client has been locked down for about a week due
    to the jail wide issue at the MDC. The reason for this request is so that defense can better prepare
    for sentencing as I was expecting documents to help in my client's sentencing from my client that
    he has not been able to gather and/or send through no fault of his own. AUSA Nicholas Chiuchiolo,
    on behalf of the Government, consents to this request. Should the Court have any questions or
    require additional information please contact me.
                                                                      Respectfully,

                                                                      /s/ BCO

                                                                      Bertram C. Okpokwasili, Esq.
    CC: AUSA(s) Nicholas Chiuchiolo via EMAIL


Sentencing is adjourned to September 14,
2021 at 2:30 p.m. SO ORDERED.
                                                      7/27/2021
